                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EMMANUEL ADEYINKA,
    Plaintiff,

        v.                                              CIVIL ACTION NO. 18-CV-4897

HOWARDS. LOMAX, et al.,
   Defendant.                                                                           NOV 28 20!8
                                               ORDER
                                ~
        AND NOW, this     J.?   day of November, 2018, upon consideration of prose Plaintiff

Emmanuel Adeyinka's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and his pro

se Complaint (ECF No. 2), it is ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED.

        2.      The Complaint is DISMISSED with prejudice as frivolous and for failure to

state a claim for relief, pursuant to 28 U .S.C. § 1915(e)(2)(B)(i) and (ii), for the reasons set forth

in the Court's Memorandum. Adeyinka may not file an amended complaint in this matter.

        3.      The Clerk of Court shall CLOSE this case.

                                                BY THE COURT:



                                                PETRESE B. TUCKER, J.
